 

UCT - 9 2018
Clerk, U S District Court
IN THE UNITED STATES DISTRICT COURT nastracaoymonrana
FoR THE DIsTRICT oF MoNTANA ‘"gs
BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 07-015-BLG-SPW
CV ll-l l$-BLG-SPW
Plaintiff/Respondent,
vs. REDACTED ORDER1

FRITZ ANDERSON,

Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Anderson’s motion
to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255 . Reviewing the
parties’ submissions and the record has taken an extraordinary amount of time.
The underlying facts of the case involved a string of controlled drug buys, a search
of Anderson’s home, and multiple traffic stops, all of Which resulted in seizure of
methamphetamine, cocaine, ecstasy, or marijuana, sometimes in saleable
quantities With the exception of three counts, every count against Anderson
depended, at least in part, on the testimony of cooperating Witnesses.

The United States Withheld crucial information about benefits it gave a

dozen of those Witnesses. Neither Anderson nor his counsel could discover What

 

l This Order identifies individuals by numbers rather than names.

l

the United States did for its witnesses, because the information was either filed
with the Court under seal or not filed at all. The jury did not know the real reasons
these witnesses might be biased, might exaggerate, claim to know things they did
not know, or just flat-out lie.

I. Background

A detailed procedural history of the criminal case and proceedings under 28
U.S.C. § 2255 is available in the record. See, e.g., Order (Doc. 469) at l-5; Order
(Doc. 390) at 1-4; see also Am. Opinion and Order (Doc. 452).

Briefly, Anderson was indicted with four co-defendants: Teal Rounds,
Shantae Harris, Kaydee Goff, and Nathaniel Davis. Rounds and Harris pled guilty
more than a month before Anderson’s trial. Gost case was severed to be tried
later. Anderson and Davis were scheduled to be tried together, but Davis pled
guilty on the morning of trial. See Minutes (Doc. 222). Neither Anderson nor
Davis testified

The jury found Anderson guilty on all counts. The mandatory minimum
sentence was 120 months. Superseding Indictment (Doc. 71) at 8. Anderson was
sentenced to serve a total term of 480 months in prison, to be followed by a 12-
year term of supervised release. See Minutes (Doc. 318); Judgment (Doc. 319) at

3-4.

II. Failure to Disclose

This portion of the Order identifies the information that was not disclosed
and considers how disclosing it could have altered reasonable jurors’ view of the
affected witnesses’ credibility.

A. The Obligation to Disclose Information Favorable to the Defense

“[S]uppression by the prosecution of evidence favorable to an accused . . .
violates due process where the evidence is material either to guilt or to
punishmen .” Brady v. Maryland, 373 U.S. 83, 87 (1963). The prosecution must
disclose to defense counsel evidence in its possession or control if the evidence is
favorable to the defense.

In Giglio v. United States, 405 U.S. 150 (1972), the Supreme Court
considered whether Braa’y also requires disclosure of` impeachment evidence. The
question arose when, sometime after trial, the defendant’s trial counsel “discovered
new evidence indicating that the Government had failed to disclose an alleged
promise made to its key witness that he would not be prosecuted if he testified for
the Government.” Id. at 150-5 l. The Supreme Court held that the United States’
failure to disclose its promise violated the defendant’s constitutional right to due
process. See id. at 153-55.

“The importance of cross-examination . . . is to reveal a witness’ state of

mind and, more particularly, the extent of the witness’ incentive to testify to the

§

government’s satisfaction.” United States v. Larson, 495 F.3d 1094, 1110 (9th Cir.
2007) (en banc) (Graber, J., concurring in part and specially concurring) (a District
of Montana case). Counsel for the defendant must be allowed not only to ask
“whether the Witness was biased but also to make a record from which to argue
why the witness might have been biased.” Id. at 1102 (majority op.) (internal
quotation marks and brackets omitted) (quoting Davis v. Alaska, 415 U.S. 308, 318
(1974)). Counsel cannot make that record, and the jury cannot fairly and
accurately evaluate the evidence, when the United States fails to disclose relevant
impeachment information within its possession

B. Undisclosed Evidence

Twenty-eight cooperating witnesses testified at Anderson’s trial. The
United States failed to disclose impeachment information about 12 of them:2 WOS,
W10, Wl3, Wl l, W05,3 Wl4, W15, W06, W24, W28, W03, and W07. See U.S.
Brief (Doc. 498) at 13-21.

In addition, a thirteenth witness, W02, misstated the nature of a promise

made to him in his plea agreement Seykora did not correct the record.

 

2 The United States asserts that it failed to disclose an immunity agreement given to Wl7
on July 13, 2006. See U.S. Resp. to Order (Doc. 461) at 15. The immunity letter attached as an
exhibit, however, was signed by W29. See U.S. Resp. Ex. 1 (Doc. 461-1) at 1. W29 and W17
are not the same person. See United States v. W] 7, No. CR xx-xx-BLG-SPW (D. Mont. filed
xxxx, 20xx). W29 did not testify at Anderson’s trial.

3 The parties identify this witness as W02. W05 is the witness identified in the memo.
See U.S. Resp. Ex. 12 (Doc. 461-12 at 1-2).

4

These witnesses are referred to collectively as “the Giglio witnesses.”
1. The Undisclosed Motions

Eight of the Giglio witnesses_WOS, WlO, W13, Wl l, Wl4, W15, W06,
and W07_pled guilty to federal crimes before Anderson’s trial. Wl l ’s plea
agreement did not address motions under U.S.S.G. § 5Kl .l or Fed. R. Crim. P.
35(b), which generally authorize a court to reduce a sentence, on a prosecutor’s
motion, to reward the defendant for providing substantial assistance to law
enforcement The other seven plea agreements stated that motions under § 5K1.1
“and/or” Rule 35 might be filed. The United States did not promise any witness it
would file such a motion.4 All of these plea agreements were disclosed to
Anderson.

Anderson’s jury knew that all eight of these witnesses had been convicted of
felonies and agreed to testify. Two witnesses, W10 and W13, were specifically
asked about sentence reductions. Consistent with their plea agreements, they said
they “hoped” for reduced sentences No witness claimed to have been promised
anything, and no one claimed to expect anything See 2 Trial Tr. (Doc. 337) at

283:15-284:1 (Wl3), 341:18-342:3 (Wl 1); 3 Trial Tr. (Doc. 338) at 385:24-386:13

 

4 See United States v. W08, CR xx-xx-BLG Doc. 34 at 9-11 11 14; W]O, CR xx-xx-BLG
Doc. 13 at 8-10 11 15; W]3, CR xx-xx-BLG Doc. 6 at 11-13 11 14; W]], CR xx-xx-BLG Doc. 47;
Wl4, CR xx-xx-BLG Doc. 168 at 12-14 1115; Wl5, CR xx-xx-BLG Doc. 99 at 12-14 11 15; W06,
CR xx-xx-BLG Doc. 208 at 12-14 11 14; WO7, CR xx-xx-BLG Doc. 19 at 9-11 11 15.

5

(WlO), 485:4-15 (W07), 491:6-14 (W15), 572:14-24 (Wl4), 573:19-574:3 (W06);
4 Trial Tr. (Doc. 339) at 612:25-613:3, 615:18-616:12 (WO8).

The jury knew other witnesses, too, had been charged with state or federal
crimes_for example, W20 and W16. Still other witnesses, including W26 and
W25, incriminated themselves in drug trafficking without saying they had been
charged with anything (W26 was not charged, at least not in this Court, but W25
was facing federal trial.) The jury knew some witnesses received “immunity,”
meaning, so far as the jury knew, that the prosecution could not use the witness’s
testimony against the witness. The scope of that protection was not explained Cf.,
e.g., United States v. Dudden, 65 F.3d l46l, 1467-68 (9th Cir. 1995) (explaining
that derivative use immunity applies unless the United States expressly says
otherwise). The jury did not know what role a prosecutor plays in obtaining a
reduced sentence or in filing charges. Compare, e.g., Larson, 495 F.3d at 1109-10;
United States v. Schoneberg, 396 F.3d 1036, 1041-42 (9th Cir. 2005).

In sum, the jurors at Anderson’s trial probably inferred that all witnesses
who had been or could be charged with federal crimes were hoping to curry favor
or reap some benefit from testifying at Anderson’s trial. How this might happen
and what favors or benefits were available, they did not know.

“There is nothing particularly new” about cooperating witnesses “‘singing

for their supper.”’ Larson, 495 F.3d at 1113 (Hawkins, J., dissenting). But W08,

W10, W13, Wl 1, Wl4, W15, W06, and W07 had already sampled the delights of
the prosecutor’s table. Before Anderson’s trial, each received a reduced sentence
under U.S.S.G. § 5K1.1 based on their debriefing with agents or testimony to the
grand jury against Anderson or others. All eight undisclosed § 5K motions were
filed by Assistant United States Attorney J ames E. Seykora. Seykora personally
appeared at each witness’s sentencing hearing and spoke with the presiding judge
about the extent of the witness’s cooperation as well as the reduction the witness
ought to receive. Seykora prosecuted Anderson and questioned each of these same
witnesses before the jury that decided Anderson’s fate.

Because of Seykora, each witness had already obtained the following

 

 

 

 

 

 

 

 

benefits:
Witness Before § 5K1.1 Motion Sentence Imposed
advisory guideline range
W08 84 to 105 months + 60 §§I?:§:;h;Z4(C)
+ 60 months 18 U.S.C. § 924(c)
advisory range
Wl° 37 to 46 months 30 months
W13 120-month mandatory minimum 90 months
+ 60 months § 924(c) + 60 months § 924(c)
advisory range
Wll 262 to 327 months _|_ 60:£11:?1?§'[119$24(0)
+ 60 months § 924(c)
advisory range 120-month
W14 mandatory minimum to 135 months 90 months
Wl 5 advisory range 120-month
151 to 188 months mandatory minimum
240-month
W06 . . 160 months
mandatory mmimum

 

 

 

 

 

7

 

advisory range
W07 151 to 188 months with 120-month 113 months
mandatory minimum

 

 

 

 

 

Neither Anderson nor the jury knew the difference Seykora made in the
prison terms of these eight witnesses Anderson did not learn of the § 5K1.1
motions until almost seven years after his trial. See Order (Doc. 451).

But the witnesses certainly knew what they owed to Seykora and how
important it was to satisfy him. All eight were eligible for another sentence
reduction under Rule 35 if Seykora approved of their performance at Anderson’s
trial. In a jury’s assessment of a witness’s “incentive to testify to the government’s
satisfaction,” “the most important piece of the puzzle is the anticipated benefit that
[the witness] expected to receive if his assistance satisfied the prosecutor,” that is,
“what the witness hoped to gain and, realistically, could expect to gain.” Larson,
495 F.3d at 1110 (Graber, J., concurring) (emphasis in original). At Anderson’s
trial, these eight witnesses did again what they had done before. They could
realistically expect to gain another reduction similar to the one they had already

received.5

 

5 All but one of the eight Witnesses received an additional sentence reduction after
Anderson’s trial on Rule 35 motions filed, again, by Seykora. Most of the Rule 35 reductions
were similar in extent to the § 5K1.1 reductions W08 went from 84-105 months, to 48 months,
to 20 months (reductions of at least 36 and 28 months); W10 from 37-46 months, to 30 months,
to 18 months (at least 7 and 12 months); W13 from 120 months, to 90 and then 60 months (30
and 30); W11 from 262-327 months, to 190 months, to 120 months (at least 72 and 70); W15
from 151-188 months, to 120 and then 90 months (at least 31 and 30); W06 fi‘om 240 months, to
160 months, to 120 months (80 and 40); and W07 from 151-188 months, to 113 months, to 84

8

When each of these eight witnesses testified, “there were two trials going on
at the same time.” “The verdict in [the witness’s] trial . . . would be a Rule 35
motion” and “would be delivered by the United States Attorney’s Office.”
Schoneberg, 396 F.3d at 1041-42. Not only did the witnesses know what was
likely to be on the supper menu if they sang for it, but the § 5Kl .1 motions also
told each witness what tune Seykora wanted to hear. They already knew what
Seykora believed to be the truth.

The jury knew nothing of Seykora’s influence over these witnesses or what
the witnesses knew about Seykora.

2. W13’s Phone Calls

With regard to Wl3, the United States failed to disclose more than its §
5K1.1 motion. More than two years before Anderson’s trial, a drug task force
officer wrote a report describing a series of recorded jail phone calls between W13
and his girlfriend In one profanity-laced call on May 10, 2006, the couple
discussed whether W13 could get his charges dropped by cooperating with
authorities W13 said, “[T]hey just want to go up the ladder you know, they just
want to get people higher and higher.” “If I give them all they want maybe they

would just fucking drop the charges, the fucking federal charges.” The girlfriend

 

months (at least 38 and 39). W14 did not receive a Rule 35 motion. W10’s Rule 35 essentially
took her down to time served

9

suggested W13 “[f]ucking take down that fucking black guy, you know who I’m
talking about.” Wl3 responded, “I now [sic] but fucking Nate, I don’t know
fucking shit about him or anything really, I don’t know how to, I don’t know.” See
Gov’t Ex. 6 (Doc. 461-6) at 3-4 (under seal).

At Anderson’s trial, when Anderson’s counsel asked Wl3, “[D]id you ever
deal with Nate Davis?” W13 responded, “I don’t even know who he is I’ve never
met him in my life.” 2 Trial Tr. (Doc. 337) at 276:8-23.

The jury heard a lot about Nate Davis’s activities Anderson, like Davis, is
African-American. Yet in the phone call, when Wl 3 ’s girlfriend referred to “that
black guy,” W13 assumed she was talking about Davis. In all nine recorded calls,
Anderson’s name never came up_not “Anderson,” not “Fritz,” not “Pete,” not
“Prophecy.” Just “Nate.” See Gov’t Ex. 6 (Doc. 461-6) (describing nine calls);
Final Pretrial Conf. Tr. (Doc. 335) at 3:13-16 (Anderson’s nicknames).

Wl 3 was the second cooperating witness to testify (the first did not
recognize methamphetamine when she saw it) and the first whose testimony
seriously incriminated himself and Anderson. He claimed that, between 2004 and
the end of June 2006, Anderson fronted him more methamphetamine and cocaine
than any other trial witness claimed to receive. See, e.g., 2 Trial Tr. (Doc. 337) at
255:20-257:2, 258:7-259:12, 268:4-269:11, 271:16-22. If the jury believed him,

Wl3’s testimony alone proved all the elements of all but the marijuana counts of

10

the indictment Recapping his relationship with Anderson, W13 said, “I’ve dealt a
lot of drugs with a lot of people, so what I’m saying is a lot of it is accurate, but I
can’t remember the exact amounts But I’ve dealt a lot with Fritz, and the meth,
the meth, I’ve sold over 40 pounds; the cocaine is right at about 10 pounds; and
ecstasy is about a hundred pills.” Id. at 271:23-272:2.

A reasonable juror would likely be far more skeptical of Wl 3 ’s claim he
“dealt a lot with Fritz” in light of the phone call. See Fed. R. Evid 613(b).

3. Non-Prosecution Agreements

On Tuesday, June 10, 2008, an FBI memo addressed to then-United States
Attorney William Mercer stated that the cases of several individuals should be
closed because they “were prosecuted locally and\or have cooperated in the
investigation with the understanding that they would not be charged in [sic] they
agreed to testify in federal court.”6 Gov’t Ex. 12 (Doc. 461-12) at l; see also U.S.
Resp. to Order (Doc. 461) at 19 n.l9. Four witnesses who testified against
Anderson the previous week were on the list: W05, W24, W28, and W03. When
they testified at Anderson’s trial, they knew their testimony was earning their

exemption from federal prosecution The jury did not.

 

6 The memo concludes, “[a]ny Questions concerning this matter can be directed to SA
Adam Vandenbosch.” Gov’t Ex. 12 (Doc. 461-12) at 2 (under seal). Agent Vandenbosch was
one of two case agents at Anderson’s trial. He was seated at counsel table with the prosecutor
throughout Anderson’s trial, see Final Pretrial Conference Tr. (Doc. 335) at 15:8-13, and
testified for the prosecution on the first, second, and fourth day of the four-day trial.

ll

W05 testified that, over an 18-month period, she sold a pound and a quarter
of methamphetamine, five pounds of marijuana, and about 100 ecstasy tablets for
Anderson, used about four ounces of cocaine she received from him, and
occasionally paid down her drug debt by giving Anderson guns she had received in
exchange for drugs See 3 Trial Tr. at 408:13-419:8. Her testimony was directly
relevant to all but the conspiracy counts of the indictment No one mentioned
anything about her motives or interest in testifying.

W24 testified that he once bought three ounces of methamphetamine from
Anderson through his cousin, W03, and bought “teeners” and a quarter-ounce on
other occasions See 3 Trial Tr. at 527:10-528:19. Anderson’s counsel tried to
show that W24 agreed to testify so that state authorities would release him and he
would not have to go through withdrawal in jail. See id. at 529:5-530:21. On
redirect, Seykora implied that W24 did not benefit from his testimony, because he
“didn’t have [his] charges reduced for possession of Fritz Anderson’s dope” and
“pled guilty to a felony” in “state court.” See id. at 528:11-13, 530:25-531:3. The
jury did not know that W24’s testimony was his ticket out of federal prosecution
by Seykora.

W03 testified that she saw a handgun laying on Anderson’s pants on a bed in
a motel room in Califomia; that she did not see him with a gun any other time; that

she had previously told agents that Anderson brought marijuana, ecstasy,

12

methamphetamine, and cocaine to Montana from California; and that Anderson
gave her about eight ounces of methamphetamine, some of which she distributed to
W24. See 4 Trial Tr. (Doc. 339) at 674:5-682:21. Thus, the jury heard from two
witnesses who corroborated each other_W24 and W03_but did not hear that
both of them avoided federal prosecution by testifying

W28’s testimony likely made a significant impression on the jury. She took
the stand, gave her name, identified Anderson, and then said, “I’m not testifying
today.” 3 Trial Tr. at 451:21-452:17. The jury was excused7 When Judge Cebull
brought the jury back in, he instructed them not to consider W28’s refusal to testify
as evidence against Anderson. See id. at 461 : 19-462:2. The United States then

called W28’s stepfather, W31, to tell the jury that a letter from Anderson arrived at

 

7 The parties and the Court discussed W28’s situation at some length. Judge Cebull
asked, “Is there some type of immunity?” Seykora responded, “[W]e’ve told her we do not wish
to prosecute her. She knows that. She’s a lucky young lady she didn’t get indicted in this thing
She’s given us statements We’ve talked to her before.” 3 Trial Tr. at 455:3-8. Seykora did not
mention an “understanding” that W28 would not be prosecuted if she testified See Gov’t Ex. 12
(Doc. 461-12) at 1.

Responding to Anderson’s motion for mistrial by explaining that he did not know she
was going to refuse to testify, Seykora said he knew 28 “wasn’t happy,” id. at 459:1-2, and he
quoted W28’s father saying to her, “‘You’ve got to testify. You’ve got to live up to the
agreement,”’ id. at 460:13-15. Seykora did not say what “the agreement” was Cf Strickler v.
Greene, 527 U.S. 263, 284 (1999) (explaining it is generally reasonable for trial counsel to “rely
on, not just the presumption that the prosecutor would fully perform his duty to disclose all
exculpatory materials, but also the implicit representation that such materials would be included
in the open files tendered to defense counsel for their examination.”).

On the other hand, the United States has not indicated when it told W28 it would not
prosecute her if she testified If she knew Judge Cebull could compel her to choose between
testifying and going to j ail, and she still told the United States she would not testify, the United
States might have struck its bargain with her after she refused to testify on Wednesday and
before she testified on Thursday.

13

his home for W28. He opened it, read it, and called law enforcement “Adam”8
took custody of the letter. See 3 Trial Tr. at 464:16-467:9. Judge Cebull did not
admit the letter into evidence, so the jury did not know what it said They knew it
prompted W3l to call the cops.

The United States called W28 again the following day. She told the jury
Anderson dealt marijuana, ecstasy, methamphetamine, and cocaine. She was “sure
he did” have a handgun on his person but she never saw one. She knew he made
two or six trips to California to get drugs and said W05 and Wl6 sold drugs for
him, She agreed she previously said she saw about 200 ounces of
methamphetamine and “more than ten, less than 1,000” ecstasy tablets in her home
when Anderson was living with her and previously said Anderson carried a gun for
protection when he had cash and drugs W28 also showed the jury Anderson’s
name tattooed on her arm. His was not the only name tattooed on her body. See 4
Trial Tr. (Doc. 339) at 624:22-643:20.

Anderson tried to show W28’s testimony-aptly described by Judge Cebull
as “wishy-washy,” 4 Trial Tr. (Doc. 339) at 701 :9-702:6-indicated that she did
not have the personal knowledge to support what she had previously said to the
grand jury, did not remember what she had said or what she was thinking when she

said it, and was trying to answer Seykora’s questions without admitting perjury.

 

8 Presumably this was Agent Vandenbosch, but the transcript does not make that clear.

14

See, e.g., 4 Trial Tr. (Doc. 339) at 633:13-634:21, 640:10-641:22, 644:2-646:13.

But Anderson could not suggest a reason why W28, after refusing to testify
one day, testified the next.9 Neither he nor the jury knew she and the United States
“understood” she would not be prosecuted if she testified

4. W02’s Testimony and “Immunity”

The United States had no duty to explain to the jury what “immunity”
meant. lt did, however, have a duty to correct false testimony. See, e.g., Alcorta v.
Texas, 3555 U.S. 28, 31-32 (1957) (per curiam); Hayes v. Brown, 399 F.3d 972,
978 (9th Cir. 2005) (en banc).

W02 gave the jury an incorrect interpretation of the scope of his immunity:

Q. And you’re testifying under a grant of immunity?

A Yes.

Q. And they’ve agreed not to charge you?
A

In the conspiracy, yes Well, I received a use of immunity [sic]

 

9 So far as the jury knew, W28 simply appeared and testified on Thursday. In fact, Judge
Cebull signed an order compelling her to testify. See 18 U.S.C. §§ 6002, 6003; 4 Trial Tr. at
622:3-623:23. But nothing that occurred made it unnecessary for the United States to tell
Anderson of its bargain with her. Judge Cebull’s order gave her derivative use immunity and
compelled her to choose between testimony and jail. So far as the FBI memo indicates,
however, testifying gave her transactional immunity, which is broader than the Fifth Amendment
parameters of derivative use immunity under 18 U.S.C. §§ 6002 and 6003. See Kastigar v.
United States, 406 U.S. 441, 453 (1972); United States v. Brown, 979 F.2d 1380, 1381 (9th Cir.
1992) (per curiam) (“we do not rule on . . . the extent of the statutory use immunity granted,
because it is the transactional immunity that affords the greater protection from prosecution to
the defendant.”). Whether W28 understood her transactional immunity before she refused to
testify is unknown, because Seykora did not disclose the United States’ promise, and no one had
the chance to question her about it.

15

letter that said they couldn’t use the interview that I did with
them against me. Ilzat ’s all. If--

Q. Right.

A. If they wanted to, they could still charge me with the
conspiracy.

2 Trial Tr. at 336:10-18 (emphases added).

W02 was correct that “they could still charge me.” But in his plea
agreement, the United States promised not to use against him any information he
provided in debriefing or in testimony. See Plea Agreement (Doc. 22) at 10 11
l5(a), (b), United States v. W02, No. CR xx-xx-BLG-JDS (D. Mont. xxxx, 20xx).
Whether W02 understood this or not was not relevant to the United States’ duty to
correct the record See Hayes, 399 F.3d at 980-81. Saying that the United States
could not use his interview against him but he could still be prosecuted implied
that he was taking a risk and “just doing the right thing” by testifying at trial. In
fact, he incurred no risk by testifying at trial. His testimony was protected as much
as his interview. Seykora did not correct W02’s false testimony. Cf Order (Doc.
746) at 5-11, United States v. Garcia, No. CR 04-87-BLG-RFC (D. Mont. Sept.
30, 2011).

More than that, W02’s plea agreement conferred derivative use immunity.10

 

10 The plea agreement said: “[I]nformation provided will not be used against the
defendant in any criminal proceeding, including at his own sentencing This testimonial
restriction does not extend to forfeiture or other civil issues.”

16

See United States v. Plummer, 941 F.2d 799, 803, 804-06 (9th Cir. 1991). The
United States could not use W02’s words as evidence, nor could it use those words
“to uncover other incriminating evidence, focus the investigation, decide to initiate
prosecution, interpret other evidence, or otherwise plan trial strategy.” United
States v. Daa’den, 65 F.3d 1461, 1467 (9th Cir. 1995). The reach of derivative use
immunity gives a witness incentive to say as much as possible. A witness willing
to lie can use such immunity to please the prosecutor, who is making his own
decision about the witness’s credibility. See Schoneberg, 396 F.3d at 1041-42
(explaining witness testifies to trial jury and also in “mini-trial” with prosecutor as
jury). A witness can also use his immunity to protect himself, in the event he is
charged, by interposing a burden of proof the prosecutor must meet in a Kastigar
hearing See Dadden, 65 F.3d at 1468-69 (a Seykora case); see also Kastigar v.
United States, 406 U.S. 441, 459-61 (1972).

F ailure to correct W02’s testimony was a relatively minor error in the
scheme of the trial, but W02 was not the only witness whose immunity was
unclear. So far as the Court is aware, some witnesses, including W26, W22, and
W12, see, e.g., 2 Trial Tr. at 305:11-306:20, 308:11-309:2; 3 Trial Tr. at 498:12-
499:19, 552:3-4, gave self-incriminating testimony with no immunity of any kind
Witnesses of this sort are likely to appear more forthright and credible. W17,

W09, W20, and Wl 8 appeared to be on the same footing, because their immunity

17

did not come up as an issue. But their plea agreements, like W02’s, conferred
derivative use immunity. 11

All that said, an immunity agreement holding a witness harmless for what he
says to an agent or a jury is not the same thing as rewarding a witness for what he
says to an agent or jury. Non-prosecution agreements which provide transactional
immunity, see, e.g., United States v. Brown, 979 F.2d 1380, 1381 (9th Cir. 1992)
(per curiam), and sentence reductions are the two highest-value benefits a
prosecutor can deliver to a witness The United States provided benefits of that
value to 12 witnesses and failed to disclose all of them.

C. Test for Materiality

The United States argues that the undisclosed Giglio information was
immaterial. It asserts that, even if the testimony of the Giglio witnesses is excised
from the record, the evidence against Anderson remains “overwhelming.” See
U.S. Brief (Doc. 498) at 23.

This analysis is wrong See Strickler v. Greene, 527 U.S. 263, 289-90
(1999). The United States’ approach assumes the non-Giglio witnesses were all

credible and describes only those portions of their testimony that favored the

 

11 see Plea Agreement (Doc. 515) at 14 11 ie(b), W1 7, No. cR Xx-xx-BLG-RFC (D.
Mont. filed xxxx, 20xx); Plea Agreement (Doc. 2) at 9 11 15(b), WO9, No. xx-xx-BLG-CCL (D.
Mont. filed xxxx, 20xx); Plea Agreement (Doc. 114) at 11-12 11 15(b), W20, No. CR xx-xx-BLG-
RFC (D. Mont. filed xxxx, 20xx); Plea Agreement (Doc. 5) at 9 11 14(b), W]8, No. CR xx-xx-
BLG-JDS (D. Mont. filed xxxx, 20xx).

18

United States See U.S. Brief (Doc. 498) at 6-13. This approach would be
appropriate if the question was whether the United States presented sufficient
evidence to support conviction. See Jackson v. Virginia, 443 U.S. 307, 324 (1979).
But the Jackson test defers to the jury’s decision of the case. See id. at 326. Here,
the question is whether the prosecutor interfered with the jury’s ability to assess the
witnesses’ credibility. There is no justification for deferring to the jury’s verdict if
the jury was deprived of important information that might have led it to a different
verdict.

So, as the Supreme Court explains, “materiality. . . is not a sufficiency of
evidence test.” Kyles v. Whitley, 514 U.S. 419, 434 (1995) (explaining United
States v. Bagley, 473 U.S. 667 (1985)). “One does not show a Braa'y violation by
demonstrating that some of the inculpatory evidence should have been excluded,
but by showing that the favorable evidence could reasonably be taken to put the
whole case in such a different light as to undermine confidence in the verdict.”
Kyles, 514 U.S. at 435. The analysis must also take into account “the cumulative
effect of all . . . evidence suppressed by the government.” Ia’. at 421.

The question is whether a reasonable juror, exposed to all the trial evidence
plus the previously-undisclosed evidence, would, to a reasonable probability, have
retained reasonable doubt as to Anderson’s guilt on one or more counts or as to an

elemental drug quantity. See Turner v. United States, _ U.S. _, 137 S. Ct. 1885,

19

1893 (2017); Cone v. Bell, 556 U.S. 449, 470 (2009). The trial transcript must be
viewed from the perspective of a reasonable juror who has not yet decided the case
and who applies the presumption of innocence, holds the prosecution to its burden
of proof, and otherwise follows the judge’s instructions

In the sections above, the Court has described the previously-undisclosed
evidence Now it must look at all the trial evidence and the issues the jury had to
decide.

III. Analysis

The United States charged Anderson with 30 crimes, including four
conspiracies and 26 substantive offenses lt pled three distinct theories of liability:
personal liability, aiding and abetting, and conspiracy liability.

Three of the jury’s instructions are especially important here:

In deciding the facts of this case, you may have to decide which

testimony to believe and which testimony not to believe. You may

believe everything a witness says, or part of it, or none of it.

The weight of the evidence as to a fact does not necessarily depend on
the number of witnesses who testify.

A separate crime is charged against the defendant in each count. You
must decide each count separately. Your verdict on one count should
not control your verdict on any other count.

4 Trial Tr. (Doc. 459) at 6:15-18, 7:7-8, 7:18-21.

The chart below summarizes the superseding indictment (Doc. 71):

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Charge Brief Description
1 2004 - conspiracy to possess/distribute Overan meth Cons irac
2~/23/2007 > 500 g methamphetamine P y
2 2004 _ methali)ir)Sli:$t:lr;lfn(;fv:ifjhoiongtent to all meth not Captured
2/23/2007 P . . by counts 3-16
distribute
distribution of 6.7 grams
3 1/12/2006 methamphetamine “through a co- sale between Chartier and W07
conspirator” (1.4 g actual)
distribution of 12.6 grams
4 1/12/2006 methamphetamine “through a co- sale between Chartier and W07
conspirator” (2 g actual)
distribution of 27.9 grams
5 1/19/2006 methamphetamine “through a co- sale between Chartier and W08
conspirator” (8 g actual)
distribution of 27.6 grams
6 1/24/2006 methamphetamine “through a co- sale between Chartier and W08
conspirator” (12.4 g actual)
distribution of 27.6 grams .
7 1/31/2006 methamphetamine “through a co- Sale among Chamer’ W08’ and
. ,, W07
conspirator (11 g actual)
distribution of 14.5 grams .
8 1/31/2006 methamphetamine “through a co- Sales among Chamer’ WOS’ and
~ ,, W07
conspirator (6.3 g actual)
possession of 17.7 grams
9 2/2/2006 methamphetamine (5 g actual) with search of W07’s home
intent to distribute
distribution of 13.3 grams _
10 3/16/2006 methamphetamine “through a co- sale between W08 and Wll
conspirator” (3.1 g actual)
distribution of 48.5 grams
11 3/23/2006 methamphetamine (7.7 g actual) Anderson sale to W08
distribution of 14.4 grams sale among Chartier, Harris, and
12 3/28/2006 methamphetamine (2 g actual) W08
13 4/13/2006 distribution of 2.9 grams sale among Chartier, unidentified
methamphetamine (0.4 g actual) person, and Harris
distribution of 250.4 grams
14 7/10/2006 methamphetamine to W25 Anderson Sale to W25
(115.1 g actual)
possession of 1/2 pound And
. . . erson fronted to W26, W20
15 July 2006 methamphetamine with intent to took and distributed to sz

 

 

distribute via W20

 

 

21

 

 

possession of 135.9 grams

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or distribution

 

16 2/23/2007 methamphetamine (over 50 g actual) search of Anderson’s home
with intent to distribute
17 2004 - conspiracy to possess/distribute Overau cocaine c n hac
2/23/2007 > 500 g cocaine ° SP y
18 2004 - possession of > 500 g cocaine all cocaine not captured by
1/17/2008 with intent to distribute Counts 19-21
19 6/17/2005 distribution of 13.7 grams cocaine sale among Chartier, Wl4, and
“by and through” Wl4 (9.5 g actual) W06
distribution of 10.7 grams cocaine sale among Chartier, Wl4, and
20 6/21/2005 “by and through” Wl4 (8.4 g actual) W06
distribution of 5.8 grams cocaine “by
21 1/12/2006 and through” W08 sale between Chartier and W08
(1.7 g actual)
2004 - conspiracy to possess/distribute .
22 2/23/2007 ecstasy overall ecstasy conspiracy
23 2004 - possession of ecstasy all ecstasy not captured by
2/23/2007 with intent to distribute Counts 24-26
24 3/23/2006 distribution of ecstasy (9 tablets) Anderson “bonus” to W08
25 3/25/2006 possession of ecstasy (4 tablets) with found in Anderson’s car
intent to distribute
possession of ecstasy (93 tablets) ,
26 2/23/2007 With intent to distribute search of Anderson s home
27 2004 - conspiracy to possess/distribute Overall mari.uana Cons hac
2/23/2007 marijuana 5 P y
28 2004 - possession of marijuana marijuana not captured by
2/23/2007 with intent to distribute Count 29
possession of marijuana (40.6 ,
29 2/23/2007 grams) With intent to distribute search of Anderson s home
possession of firearms in furtherance
3 0 2004 - of any of four conspiracies or receiving firearms
2/23/2007 possession with intent to distribute, as payment for drugs

 

As to each count, the question is whether reasonable jurors could have

drawn inferences supporting Anderson’s innocence or had reason not to draw

22

 

inferences in favor of the prosecution.

A. The Conspiracies: Counts l, 17, 22, and 27

These counts required the United States to prove Anderson agreed with one
or more other people to distribute or to possess with intent to distribute
methamphetamine, cocaine, ecstasy, and marijuana “[C]onspiracy requires proof
of ‘an agreement to commit a crime other than the crime that consists of the sale
itself.’” United States v. Lennick, 18 F.3d 814, 819 (9th Cir. 1994) (quoting United
States v. Lechuga, 994 F.2d 346, 347 (7th Cir. 1993) (en banc)); see also 4 Trial
Tr. (Doc. 459) at 39:1 1-16, 39:20-21. Thus, evidence that Anderson provided a
drug to another person was not relevant to the conspiracy counts unless there was
also some evidence that Anderson and at least one other person intended to further
distribute the drug

The United States’ principal theory was that Anderson conspired with Nate
Davis, but it also asserted that he conspired with others

1. Conspiracy with Nate Davis

Anderson argued he was not guilty of conspiracy because he and Davis were
essentially two independent contractors who distributed drugs to some of the same
people but lacked any mutual connection or interest in each other’s enterprise. See,
e.g., 4 Trial Tr. (Doc. 459) at 9:1-11:22 (jury instructions on conspiracy), 65:4-20

(Anderson’s closing argument). Therefore, evidence tending to show that

23

Anderson benefitted from Davis’s drug trafficking, or at least believed he would
benefit, was material to the proof of conspiracy.

Nine cooperating witnesses testified about the relationship between
Anderson and Davis. Seven were non-Giglio witnesses Their testimony could be
construed in a light favorable to the prosecution, but that was hardly the only way
to construe it. When the United States asked W09 whether she remembered telling
agents that Anderson was “a part of Nate’s posse involved with Davis in
distributing illegal drugs,” she said she only recalled saying that Anderson and
Davis “hung together.” 3 Trial Tr. (Doc. 338) at 559:13-20; see also ia’. at 557:9-
18. This testimony was not “inconsequential,” see U.S. Br. (Doc. 498) at 6 n.l,
because it tended to support Anderson’s theory. W04 testified that he thought
Anderson and Davis were “partners” because they were always together and
always had a lot of cash, but later in his testimony, he said, “I think they were
probably separate, you know. Had different kinds of weed.” 4 Trial Tr. (Doc.
339) at 649:11-14, 651:8-19. Wl6 made four to six trips to California with
Anderson but knew almost nothing about Davis W23 testified that she “heard
them all brag,” “[t]he whole bunch,” about how much money they could make
selling meth in Montana but could not say Anderson and Davis were “doing drug
deals together or making buys together or selling drugs together.” Id. at 655:3-

656:17.

24

W21 testified that sometimes when she called Davis, Anderson would bring
drugs to her, or vice versa. See 3 Trial Tr. (Doc. 33 8) at 479:24-480:1. But she
also said, “Phones and numbers were interchanged,” id. at 480:4, and “You
weren’t sure who was going to answer the phone on the other side.” Id. at 483:16-
20. She might have meant she would talk to Davis and then Anderson brought the
drugs or vice versa, which would support conspiracy. But she might have meant
she would call Davis’s number and Anderson would answer and then bring the
drugs suggesting Anderson was “stealing” the sale from Davis or vice versa. This
interpretation tends against conspiracy and was supported by part of another
witness’s testimony. See 3 Trial Tr. (Doc. 338) at 388:3-10 (W10). See also, e.g.,
2 Trial Tr. (Doc. 337) at 345:25-347:7 (Wl 1); 3 Trial Tr. (Doc. 338) at 483:21-
484:6 (W21); id. at 539:10-13, 542:4-7 (W20); ia'. at 550:1-21 (W12) (all giving
testimony consistent with Anderson’s defense).

W19, an ex-girlfriend of Davis testified that she was present when
Anderson and Davis repackaged and “split . . . up between themselves” six ounces
of methamphetamine she and Davis brought to Montana from Calif`ornia “around
Thanksgiving 2005.” See 4 Trial Tr. (Doc. 339) at 663:14-664:5. Wl8 testified
that Anderson once brought methamphetamine to her house and began repackaging
it while Davis was present but “just at the table with him.” See 3 Trial Tr. (Doc.

338) at 562:25-563:25, 567:12-568:11. This evidence could be taken to indicate

25

conspiracy, or it might indicate aiding and abetting, or it might indicate only that

Anderson and Davis “met, discussed matters of common interest, acted in similar
ways or perhaps helped one another” by running errands or doing chores See 4

Trial Tr. (Doc. 459) at 9:21-24.

A witness who testified Anderson and Davis shared proceeds of drug sales
pooled their resources to buy drugs or otherwise recognized mutual benefit from
each other’s efforts would establish conspiracy. Giglio witness W10, an ex-
girlfriend of Davis asserted that Anderson and Davis “pooled their money together
at times” in order “[t]o buy drugs . . . [a]nd resell them.” Trial Tr. (Doc. 337) at
363:11-18. “[W]hen they would come back [from California], they would split it
up and then sell to their customers.” Ia'. at 374:24-375:9. W10 also said “Nate
Davis told me that they were partners.” Davis also told her “that after a while,
Fritz started going behind Nate’s back and selling to his customers for a cheaper
price, and that made Nate mad, and they kind of distanced themselves at that
point.” 3 Trial Tr. (Doc. 338) at 388:3-10.

If the jury believed W10’s testimony, it couldn’t have acquitted Anderson of
conspiracy; but if it did not believe W10’s testimony, it could have acquitted

Anderson of conspiring with Davis12 The jury did not know that prior to

 

12 Seykora’s Rule 35 motion for W10 said She “provided compelling testimony
regarding the partnership between Fritz Anderson and Nate Davis” See Rule 35 Mot. (Doc. 30)
at 4, W10, No. CR xx-xx-BLG-SPW (D. Mont. xxxx, 20xx).

26

Anderson’s trial, Seykora requested and obtained a reduced sentence for W10, the
only witness whose testimony directly supported conspiracy between Anderson
and Davis
2. Conspiracy With Other Cooperating Witnesses
Seykora told the jury in closing argument that Anderson conspired with all
the cooperating witnesses who testified at trial:

lnstruction 13, two things must be found beyond reasonable doubt
First . . . there was a conspiracy between two or more persons to
commit at least one crime as charged in the superseding indictment

Who are those persons? Well, the Court reads the charge. lt
says Shantae Harris Nate Davis Fritz Anderson, Kaydee Goff, and
others And others Ladies and gentlemen, you heard from Wl3,
W26, W02, Wl 1, W28, W10, W27, W03, W05, W18, W08. You
heard W20, Wl5, W22, W07, W25, W21, W24, Wl4, W06, W01,
W04, W23, W19, W09, Wl6, W17, and W12.

The evidence that was presented to you over the course, those
are all coconspirators too. They all, in one way, assisted, agreed in
this conspiracy. Who was the head of the conspiracy? The defendant
Fritz Anderson

Counsel is going to get up here and say, “The government
didn’t prove a partnership There was no, there was no testimony here
that Nate and Fritz were partners and, therefore, it must fail.”

Read what the law says ladies and gentlemen That’s what
Instruction 13 says lt has to be an agreement between one or more
persons

I submit there’s 20 or 30 persons in this conspiracy, ladies and
gentlemen . . .

4 Trial Tr. (Doc. 459) at 47:6-48:11.13

 

13 Suggesting that every cooperating witness was a coconspirator was careless at best.
All the cooperating witnesses testified they saw others receive drugs or received drugs
themselves from Anderson; they sold drugs they had obtained from Anderson; or they did

27

By this theory, Anderson’s convictions on the four conspiracy counts remain
valid unless Anderson shows a reasonable probability he would have been
acquitted of conspiring with Harris and acquitted of conspiring with Goff, and
acquitted of conspiring with each one of the 20 or 30 cooperating witnesses
Phrased in this way, it seems virtually impossible for Anderson to carry his burden
of showing the undisclosed Giglio evidence was material. But the case still comes
down to whether a juror aware of the undisclosed Giglio information would have
found Anderson guilty beyond reasonable doubt

The jury had to “decide whether each of the conspiracies charged in the
indictment existed, and, if so, who at least some of its members were.” 4 Trial Tr.
(Doc. 459) at 11:14-16. W26, W20, and Wl6 appear to offer the strongest support
for conviction on Count 1. Each of these witnesses incriminated herself, the other
two, and others in a conspiracy with Anderson to distribute methamphetamine
See, e.g., 2 Trial Tr. at 306:24-307:8, 313:7-9, 314:12-18; 3 Trial Tr. at 514:11-20,
517:7-19, 536:10-17, 537:25-538:12, 541:3-7.

W26 was asked, “Did he [Anderson] start giving you meth?” She

responded, “Well, he’d front it to me, and then I’d go get rid of it and bring back

 

something (such as making a delivery) that helped Anderson, Not all of them indicated they
were fronted drugs by Anderson or sold drugs “for” Anderson, that they received non-user
quantities on multiple occasions over a period of time, or even that they paid Anderson for their
drugs as opposed to simply accepting whatever he happened to offer on one or more occasions
A reasonable juror could not have found such witnesses “agreed” to anything or conspired With
Anderson,

28

the money.” See 2 Trial Tr. (Doc. 337) at 305:11-17. She said she began by
receiving “[o]unces and it just kept getting bigger and bigger,” until she received,
on one occasion, “[t]wo pounds.” Ia’. at 306:8-12. Asked whether she was
“making a profit,” W26 responded, “Oh, yeah,” and said she used the cash to go
“[s]hopping all the time.” Ia’. at 307:23-308:1. This is a textbook case for
conspiracy between Anderson and W26. But Anderson’s conviction on Count 1
does not necessarily mean the jury found W26 credible.

W16 said “officers help[ed]” her figure out what quantities of drugs she
received from Anderson See ia’. at 523:25-524:15; see also 4 Trial Tr. at 645:15-
646: 13 (W28). W20’s plea agreement provided protection not known to the jury,
see supra at 17-18.

A reasonable juror who was not sure the testimony of W26, Wl 6, and W20
was good enough to convict Anderson likely would consider the resonance of their
testimony with the similar, corroborative testimony given by other cooperating
witnesses including the Giglio witnesses After all, that is one reason a prosecutor
calls more than one witness to testify about a nexus of facts: to demonstrate
mutual corroboration But witnesses whose credibility is bolstered by other
witnesses may also be less credible when many of the other witnesses are shown to
have compelling reasons to fabricate. And proof of a conspiracy to distribute

drugs nearly always rests solely on witness credibility because the drugs are rarely

29

seized
3. Conclusion: Conspiracy Counts
The jurors did not know about W13’s phone calls and thirty month sentence
reduction, W05’s transactional immunity, Wl l ’s six-year sentence reduction for
his testimony, W10’s realistic expectation she would be released from prison for
time-served, plus the incentives the United States gave to eight more witnesses
The jury was not allowed to properly assess the credibility of twelve of the
govemment’s material witnesses These Giglio violations “undermine confidence
in the verdict.” Kyles, 514 U.S. at 435. The § 2255 motion is granted on Counts 1,
17, 22, and 27.
B. Drugs Seized from Others: Counts 3-10, 12-13, 19-21
There was no evidence that Anderson personally participated in the
transactions described in Counts 3 through 10, 12 and 13, or 19 through 21.
Conviction on these counts depended on either a Pinkerton theory or an aiding-
and-abetting theory.
1. Pinkerton Theory
A conspirator is liable for the foreseeable acts of his co-conspirators if those
acts are committed in the course and in furtherance of the conspiracy. See
Pinkerton v. Unitea1 States 328 U.S. 640, 647 (1946); see also 4 Trial Tr. (Doc.

459) at 11:23-12:24 (jury instructions on conspiracy). Because the conspiracy

30

convictions are invalid, the convictions on these counts are also invalid, under the
Pinkerton theory.
2. Aiding and Abetting
lf the United States had presented any evidence connecting an act by
Anderson to any transaction alleged in these counts his convictions on one or
more of these counts might remain valid But there is no way to tell whether the
jury relied on aiding and abetting or Pinkerton. Further, only six witnesses were
involved in these counts Five of them-W07, W08, Wl 1, Wl4, and W06-were
Giglio witnesses and the sixth, W18, was W08’s stepmother and also had
derivative use immunity under her plea agreement A reasonable juror could doubt
these transactions involved any connection to Anderson,
3. Conclusion: Drugs Seized from Others
Anderson’s § 2255 motion is granted as to Counts 3, 4, 5, 6, 7, 8, 9, 10, 12,
13,19, 20, and 21.

C. Drugs Seized from or Traced to Anderson:
Counts 11, 14, 15, 16, 24, 25, 26, 29

Unlike the counts in the foregoing group, witnesses testified that Anderson
personally participated in the transactions described in these counts
1. Counts 11 and 24: W08’s Methamphetamine and Ecstasy
Giglio witness W08 testified that he received methamphetamine and ecstasy

from Anderson on “that day in March,” March 23, 2006. See 4 Trial Tr. (Doc.
31

339) at 619:21-620:13. He also said he dealt with Davis Harris, and a non-
testifying witness named W30. See ia'. at 616:7-12, 619:14-15. The question is
whether there is a reasonable probability that a jury aware of Seykora’s motion to
reduce W08’s sentence would have acquitted Anderson of distributing
methamphetamine and ecstasy to W08 on March 23.

Agent Vandenbosch also testified about the March 23 transaction He
explained that he was with W08 when W08 arranged, via recorded phone call, to
purchase two ounces of methamphetamine from Anderson The agent photocopied
twenty-nine $lOO bills and gave them to W08 to make the purchase. Vandenbosch
and other officers monitored W08 as he met with Anderson Vandenbosch
“watched Mr. Anderson walk into the casino with his niend Fred Roberson and
another unidentified black male. They meet W08 in the casino.” Then “[t]hey”
len the casino and got into “Mr. Anderson’s car, which is a silver Pontiac with a
temporary tag.” ln context, Vandenbosch seemed to mean Anderson, W08,
Roberson, and the unidentified person were all in the Pontiac. W08 then got out of
the Pontiac, and officers followed Anderson’s car from the casino to a hotel and
from there to a smoke shop, where Anderson met up with W08 again W08
returned from the deal with two ounces of meth and, as an unsolicited “bonus”
nine ecstasy tablets See generally 1 Trial Tr. (Doc. 336) at 14:23-18:14.

Two days later, in the course of a traffic stop, Billings police officers found

32

“cash in just about every pocket” of Anderson’s clothes totaling $3,801. Of that
amount, $2,700 was in $100 bills and the serial numbers on the bills matched the
photocopied cash. See generally ia’. at 18:18-19:3; 2 Trial Tr. (Doc. 337) at
138:15-139:3, 154:8-158:5, 169:4-22.

Based on evidence the United States a’ia’ not present, see 4 Trial Tr. (Doc.
459) 4:14-17 (defining reasonable doubt), a reasonable juror could have found that
Vandenbosch thought W08 dealt with Anderson because W08 said so.
Vandenbosch did not say how he knew he was seeing and hearing Anderson on
March 23, 2006. The phone number W08 called was not given Although the
initiating phone call and conversation on W08’s body wire were recorded, the
United States did not present the recordings surveillance photographs or video.
Officer Tina Hoger accompanied W08 in the car to the casino and smoke shop, but
she did not testify. But the cash was strong evidence that Anderson received
money from W08 on March 23.

There is a not a reasonable probability Anderson would not have been
convicted on Counts 11 and 24 based on Agent Vandenbosch’s testimony about his
observations of W08 and Anderson, the fact that W08 returned with two ounces of
methamphetamine and nine ecstasy tablets after his meeting with Anderson, and
the fact that $2700 in the marked bills from the March 23 drug sale were found on

Anderson during the traffic stop two days later. This evidence was unaffected by

33

the undisclosed Giglio evidence, The § 2255 motion is denied as to Counts 11 and
24.
2. Count 14: W25’s Methamphetamine

When Anderson’s home was searched in February 2007, Anderson told
Agent Vandenbosch he had been living with W28 on Terry Avenue in July 2006.
See 2 Trial Tr. at 165:24-166:11; 4 Trial Tr. at 626:4-7.

Count 14 was based on testimony from four witnesses Three law
enforcement officers surveilled someone, whom they could not see, coming and
going from an apartment at 417 Terry in Billings on luly 10, 2006. Cooperating
witness W25 said she knew Anderson for about three months before her arrest and
that he gave her the methamphetamine she was using. She also said Anderson
gave her the 8.8 ounces of methamphetamine found in her purse when she was
arrested See 3 Trial Tr. at 399:7-400:12, 443:20-444:2. Officers had trailed W25
from Hysham to and around Billings but could not identify the person she met to
obtain the meth. Anderson’s conviction on Count 14 depended on W25, not the
officers

W25 was not a Giglio witness but she said the officers who arrested her told
her she was “in a lot of trouble” and “if l talked to them, that l may not have to
spend_go to jail.” See ia’. at 401 :24-403:20. Other cooperating witnesses’

testimony, including that of the Giglio witnesses tended to corroborate W25’s

34

testimony. Like W25, all the Giglio witnesses were motivated by a desire to
reduce or avoid jail time or prison, too. There is a reasonable probability the jury
would not have accepted W25’s say-so if it had known of the corroborating Giglio
witnesses’ incentives to testify against Anderson Anderson’s § 2255 motion is
granted as to Count 14.

3. Count 15: The Half-Pound

Count 15 of the indictment alleged that, in July 2006, W20 “obtained from a
juvenile female” “one-half pound of a mixture or substance containing a detectable
amount of methamphetamine.” Anderson was charged with possessing that half-
pound with intent to distribute it. See Superseding Indictment (Doc. 71) at 8.

This count depended on the testimony of W26 (the “juvenile female”), who
said Anderson gave her eight ounces that she abandoned when her father showed
up; W20, who said she took the five or six ounces W26 left and sold it to W22; and
W22, who said he received two to four ounces of meth from W20, See 2 Trial Tr.
(Doc. 337) at 308:7-10, 311:5-21 (W26); 3 Trial Tr. (Doc. 338) at 498:4-499:1
(W22), 536:5-537:4 (W20). W22 did not say anything connecting Anderson to
this methamphetamine

As described above, there were reasons to doubt the credibility of W26 and
W20, but their credibility was supported by the fact that many witnesses testified

Anderson was selling methamphetamine There is a reasonable probability that a

35

jury aware of the significant benefits received by the 12 Giglio witnesses would
have weighed the corroborating evidence more skeptically and acquitted Anderson
The § 2255 motion is granted as to Count 15.

4. Count 252 4 Tablets of Ecstasy

ln the traffic stop on March 25, 2006, when officers found $2,700 of Agent
Vandenbosch’s cash and over $1,000 in “new” money in Anderson’s pockets they
also found four tablets of ecstasy in the car. See 2 Trial Tr. at 141 :4-143:7; 3 Trial
Tr. at 447:24-448:5. “There was one on the [driver’s] seat, a couple under the seat,
and one behind the seat” as well as “some fragments of broken pieces between the
driver’s seat and the door itself.” 2 Trial Tr. at 143:1-4.

Three other people were also in the car. No one testified to who they were,
whether any of them had cash or drugs or whether they were searched The car
was described only as a small passenger car. Anderson was arrested and taken to
jail. In the back seat of the patrol car that transported him, officers found 1.7
grams and 23 grams of marijuana concealed in two separate places See 2 Trial Tr.
at 139:23-141:3, 148:2-151:16-20; 3 Trial Tr. at 441:21-442:2. Agent Chartier
testified that people could purchase single tablets of ecstasy, but there was also
some indication that a user might purchase, see 2 Trial Tr. at 87:2-7, and use in one
night, see, e.g., 2 Trial Tr. at 304:5-10, more than one tablet When Anderson was

arrested on February 23, 2007, he told Agent Vandenbosch that he “used ecstasy

36

tablets.” Id. at 164:6-7.

The jury could have reasonably concluded that Anderson possessed the four
ecstasy tablets: Anderson was driving the car, all four ecstasy tablets were found
near or on the driver’s seat, and Anderson had admitted he was an ecstasy user.
But he could have been convicted of possessing those four tablets with intent to
distribute them only if the jury relied on cooperating witnesses’ testimony to infer
that Anderson possessed and intended to distribute every drug in his vicinity. The
§ 2255 motion is granted as to Count 25 .\

5. Counts 16, 26, and 29: Drugs Seized from Anderson’s Home

Agents executed a search warrant at Anderson’s residence on February 23,
2007 . Agents Chartier and Vandenbosch testified to finding methamphetamine,
ecstasy, and marijuana in various locations throughout his home Anderson “could
not explain why they were there” 2 Trial Tr. at 167 : 17-21. Agents took, “from
the inside of” a dark coat, a plastic bag containing about four ounces of
methamphetamine They also found 93 ecstasy tablets in a jewelry box and three
more tablets found in a white coat; 40.6 grams of marijuana; one scale with residue
of methamphetamine and cocaine; one scale with residue of methamphetamine and
marijuana; a Barbasol can with a false bottom that contained about 0.8 ounces of
methamphetamine; two false-bottomed paint cans one of which contained cocaine

residue; a Doritos can with a false bottom containing $4,260 in cash; a false-

37

bottomed coffee can; and baggies of various sizes See 1 Trial Tr. at 65:2-66:9
(drugs); 2 Trial Tr. at 80:15-97:11 (drugs and cans), 100:23-103:23 (scales), 104:4-
106:21 (baggies); 3 Trial Tr. at 433:18-434:20 (residue). Anderson was charged
with possessing the methamphetamine (Count 16), ecstasy (Count 26), and
marijuana (Count 29) with intent to distribute

a. Count 16: Methamphetamine

Officers found about 24.3 grams of methamphetamine in the Barbasol can
(17.8% purity), and about 113.5 grams in a baggie in the dark coat (63% purity),
for a total of 135.9 grams or over a quarter of a pound of methamphetamine See 3
Trial Tr. at 444:12-445:14. Agent Vandenbosch testified that “[a] quarter pound . .
. would be a good quantity where you would start . . . you would break that down
into smaller quantities and that’s where you begin to make your money.” 4 Trial
Tr. at 670:23-671:3.

Finding 135.9 grams of methamphetamine in anyone’s home is certainly
incriminating But Anderson shared the home with Kaydee Goff, whom the jury
had reason to believe was involved in drug trafficking in Billings See, e.g., 2 Trial
Tr. at 119:25-120:2, 322:2-323:4. Goff’ s checkbook was found in Nate Davis’s
trailer, which was located nearby. See 2 Trial Tr. at 119:8-120:2; Exhibit List
(Doc. 237) at 1, Exs. 5 and 6. Other than the items’ presence in the home

Anderson shared with Goff, the United States did not present testimony or

38

evidence linking Anderson to the two coats the Barbasol can or other false-
bottomed cans the paint cans or the scales14

Agent Chartier testified that a dealer would commonly “cut,” or dilute, purer
methamphetamine with another agent, such as MSM, and then bag it in smaller
quantities for resale See 1 Trial Tr. at 36:13-37:9. W13 testified that Anderson
cut his methamphetamine See 2 Trial Tr. at 258:15-21, 270:24-271:2. A forensic
chemist testified that dimethyl sulfone (“DMS”) was the most common cutting
agent she saw, and it would be available as a supplement from a merchant such as
GNC. See 3 Trial Tr. at 436:11-23, 439:2-14. The larger quantity of meth found
in the dark coat was more pure than the eight-ball in the Barbasol can, but the
United States presented no evidence of MSM, DMS, or any other cutting agent in
the home

There is not a reasonable probability Anderson would not have been

convicted on Count 16 for the following reasons: the large quantity of

 

14 Eleven months before Anderson’s home was searched, on March 30, 2006, he was
stopped by police while driving a Tahoe. The vehicle was impounded and searched Officers
found baggies Sl,570 cash on Anderson’s person, and a scale with residue of methamphetamine
2 Trial Tr. at 192:25-194:24; 3 Trial Tr. at 443:6-10. This evidence, though obtained on a
different occasion, could be taken to support Anderson’s intent to distribute the
methamphetamine found eleven months later in his home But no one testified to where in the
Tahoe the scale and baggies were found, and no one testified to whose vehicle it was Anderson
might not even have known the scale and baggies were there Anderson had a passenger, Fred
Roberson, who, like Kaydee Goff, was mentioned by witnesses including law enforcement as
someone who seemed to be involved in the Billings drug culture Officers seized the Tahoe
because a strong smell of marijuana_not methamphetamine_emanated from it. See 2 Trial Tr.
at 190:6-191:20.

39

methamphetamine found in Anderson’s home; the scales with methamphetamine
residue found; the baggies for packaging the methamphetamine the amount of
cash found; and Anderson’s prior sale of methamphetamine to W08. This
evidence that Anderson possessed the methamphetamine with intent to distribute it
was unaffected by the undisclosed Giglio evidence The § 2255 motion is denied
as to Count 16.
b. Count 26: Ecstasy

Ninety-six tablets is a lot of ecstasy. Agent Chartier testified that “on the
street” someone might “request anything from one to a large quantity, to a
hundred.” He even said volume discounts might be available See 4 Trial Tr. at
671 :4-16. W16 testified that she bought 20 “to 50” at a time See 3 Trial Tr. at
524:3-4. Anderson told the agents that he “used ecstasy tablets.” 2 Trial Tr. at
164:6-7. Unlike the analysis of the methamphetamine possession in Count 16,
there was no hard evidence Anderson possessed the 96 ecstasy pills with the intent
to distribute them, rather than for his own personal use For example, because
ecstasy comes in pill forrn, there were no scales with ecstasy residue found to
indicate distribution Of course, there was the evidence that Anderson had given
W08 a “bonus” of nine ecstasy pills on March 23, 2006, but the jury had to rely on
the cooperating witnesses’ testimony to find both possession and intent to

distribute There is a reasonable probability that Anderson would have been

40

acquitted if the jury had considered all the relevant Giglio evidence The § 2255
motion is granted as to Count 26.
b. Count 29: Marijuana

According to Agent Vandenbosch, Anderson admitted “he smoked
marijuana regularly” and “had flushed a quarter ounce [7-8 grams] of marijuana
down the toilet” when the SWAT team entered See 2 Trial Tr. at 164:5-7, 165:10-
15. The marijuana found in the home was divided into two portions one weighing
3.7 grams the other 36.9 grams One portion was found on the bed, the other “in
certain drawers in the home.” 2 Trial Tr. at 90:25-92:15; 3 Trial Tr. at 449:22-
450:3. lf Anderson used 7 grams of marijuana every day or two, 40.6 grams would
last him at most a couple of weeks

ln addition to proving Anderson possessed the marijuana, the United States
had to prove Anderson intended this marijuana for distribution, by sale or by
sharing, rather than his own use (Possessing this amount of marijuana (less than
60 grams) is a misdemeanor offense in the State of Montana because less than 60
grams of marijuana is considered a personal use amount See, § 45-9-102(2),
Montana Code Annotated 2007.) The jury could only have relied on the
corroborating witnesses’ testimony to find that Anderson possessed and intended
to distribute the marijuana found in his home There is a reasonable probability the

verdict would have been different had that overarching theory been examined in

41

light of all evidence including the undisclosed incentives The § 2255 motion is

granted as to Count 29.

D. “Residual” Possession With Intent to Distribute:
Counts 2, 18, 23, and 28

Four counts captured all conduct_or, more to the point, all drugs_not
captured in the other substantive counts Anderson was charged with possessing
and intending to distribute over 500 grams of a substance containing
methamphetamine (Count 2, which excluded methamphetamine involved in
Counts 3 through 16), over 500 grams of cocaine (Count 18, which excluded
cocaine involved in Counts 19 through 21), ecstasy (Count 23, which excluded
ecstasy involved in Counts 24 through 26), and marijuana (Count 28, which
excluded marijuana involved in Count 29).

1. Count 2: Methamphetamine

Twenty witnesses-W23, W08, W21, W22, W27, W10, Wl3, W19, W26,
Wl l, Wl6, W05, W02, W15, W24, W28, W20, W18, W03, and W07_testified
that Anderson possessed methamphetamine and distributed or intended to
distribute it.

The jury knew that W08, W22, W10, Wl3, W11,Wl6, W02, W15, W24,
W20, W18, and W07 had all pled guilty to felony drug crimes and probably hoped
to gain some benefit from their testimony.

W23, W27, W19, and W26 had neither been charged nor promised they
42

would not be prosecuted W23 said she saw Anderson sell two ounces of
methamphetamine to a third party, but she did not describe what she saw. She
admitted using and selling methamphetamine she received from Davis and another
person, but not Anderson Wl9 said she once saw Anderson and Davis splitting up
methamphetamine between themselves and she said Anderson distributed
methamphetamine, but she did not explain why she thought so. W27 could not
identify methamphetamine without the assistance of “Stacey,” who did not testify.
W05, W28, and W03 appeared to the jury to be on the same footing as W23, W27,
Wl9, and W26, but in fact they had transactional immunity, W21, like W18, was
related to a Giglio witness

There is a reasonable probability that Anderson would have been acquitted
on Count 2 if the jury had known that testifying was the way out of federal
prosecution for W05, W24, W28, and W03; that Seykora had already obtained
reduced Sentences for W08, W10, Wl3, Wl l, W15, and W07; that W02, W20, and
W18 incurred no risk by testifying at trial; and that W21 and W18 may also have
had concrete expectations that their testimony could help Wll and W08. The §
2255 motion is granted as'to Count 2.

2. Count 18: Cocaine

W08, W22, W10, W12, W26, Wl6, W05, W02, W28, and W20 testified that

43

Anderson15 possessed cocaine with intent to distribute Of these people, only W26
appeared to have no potential penal interest in assisting the prosecution, though her
credibility might have been questioned on other grounds

There is a reasonable probability Anderson would have been acquitted on
Count 18 if the jury had known that testifying was the way out of federal
prosecution for W05 and W28; that Seykora had already rewarded W08, W10,
Wl3, Wl4, and W06 for their testimony; and that W02 and W20 were not
incurring risk by testifying at trial. The § 2255 motion is granted as to Count 18.

3. Count 23: Ecstasy

Twelve witnesses_W08, W27, W10, Wl3, W12, Wl9, W26, Wl6, W05,
W02, W28, and W20-testified to receiving ecstasy.

ln addition, on September 9, 2006, officers found four tablets of ecstasy (not
to be confused with the four tablets constituting Count 25) following a traffic stop
made while Anderson was on his way to the hospital. Anderson also had over
$1,800 in cash and “suspected marijuana.” The tablets were admitted into
evidence See 2 Trial Tr. at 229:20-232:3. A second person in the vehicle,
identified only as “Gully,” fled ln view of the small number of tablets and

Anderson’s statement that he used ecstasy, the jury’s finding that Anderson

 

15 Wl7, Wl4, and W06 testified they received cocaine from Davis not Anderson W09
said Anderson used cocaine, not that he distributed it.

44

possessed and intended to distribute these four tablets of ecstasy, rather than using
them, depended on the cooperating witnesses’ testimony.

As was the case with methamphetamine, W19 testified that Anderson
distributed ecstasy, but she did not explain why she thought so. She received it
fiom Davis On the page, at least, B.C did not appear to be a reliable witness

There is a reasonable probability Anderson would have been acquitted on
Count 23 if the jury had known that testifying was the way out of federal
prosecution for W05 and W28; that Seykora had already obtained reduced
sentences for W08, W10, and W13; and that W02 and W20 incurred no risk by
testifying The § 2255 motion is granted as to Count 23.

4. Count 28: Marijuana

Count 28 alleged possession of marijuana with intent to distribute This
count was based on two traffic stops16 and cooperating witnesses’ testimony.

The first relevant stop was the one on March 25, 2006, when Anderson was

found to have over $3,800 in cash in “just about every pocket,” $2,500 of it traced

 

16 Two other traffic stops failed to produce evidence of possession or intent to distribute
In a stop on March 30, 2006, officers found burnt marijuana residue in a cigar casing, indicating
use but not distribution The scale found in that vehicle showed a trace of methamphetamine, not
marijuana or THC. See 2 Trial Tr. (Doc. 337) at 188:2-9, 189:2-14, 192:6-194:24; 3 Trial Tr.
(Doc. 338) at 442:23-443:10. As described in the preceding section, during a stop on September
9, 2006, an officer saw “a green leafy substance that appeared to be suspected marijuana.” 2
Trial Tr. at 231 :19-232:2. lt was admitted into evidence but not tested or otherwise verified to be
marijuana, See 3 Trial Tr. at 420:22-451:8, passim. Unidentified people were in the vehicle with
Anderson each time See 2 Trial Tr. at 189:15-18 (March 30 stop), 228:9-18 (September 9 stop).

45

back to Agent Vandenbosch. Anderson was driving a small passenger car. Three
other people were also in it There was no testimony showing whose vehicle it
was who the passengers were, whether any of them had cash or drugs or whether
they were even searched One officer saw a small amount of what appeared to be
marijuana on the driver’s side floor of the vehicle Anderson was arrested The
next day, under and behind the back seat of the police vehicle that took Anderson
to jail, officers found two packages of marijuana, one weighing 23 grams and the
other 1.7 grams See 2 Trial Tr. at 136:25-141:3, 146:5-151:23, 156:2-6, 169:9-22;
3 Trial Tr. at 441 :21-442:2. Except that Anderson had about $1,3 00 in “new”
cash, there was no evidence tending to show he was selling, rather than buying for
his own use, the marijuana he concealed in the police vehicle

The second relevant traffic stop occurred on luly 9, 2006. Billings police
officers responded to a complaint that someone was dealing drugs in a restaurant
parking lot When Officer Feuerstein drove by, he saw four black men standing
around a Chevy Suburban He stopped the Suburban and saw two black men and
one white woman inside it Anderson was in the driver’s seat The other two
individuals were seated behind him. The officer asked Anderson to get out of the
vehicle Anderson did not identify himself and appeared to resist taking his hands
out of his pockets He had $100 in cash in his hand ln his pockets and underwear,

he had an empty baggie, a baggie containing 12.6 grams of marijuana, unidentified

46

“metal items,” “two lD’s,” and $2,171 cash.

Later, searching the Suburban, officers found four more baggies containing
0.043, .51, .48 and .54 grams of marijuana as well as $8,000 cash stowed up under
the center dashboard_an area where Anderson appeared to be “manipulating
something” while he was still in the vehicle See 2 Trial Tr. at 180:8-183:21,
195113-197:2; 3 Trial Tr. at 449:7-20. There was no testimony about whose
vehicle it was the identity of the male passenger (who fled), or the other two or
three men Officer Feuerstein saw when he first drove past the Suburban The
woman with Anderson was W28, see 2 Trial Tr. at 184:13-185:3, but when she
testified, no one asked her about the incident ln fact, when Seykora asked whether
she ever accompanied Anderson when he was distributing drugs she said, “No.” 4
Trial Tr. at 634:23-635:3.

Seizure of marijuana packaged for easy distribution does not establish that
Anderson intended to distribute it Anderson could have been buying rather than
selling The cooperating witnesses’ testimony was crucial to showing Anderson’s
intent to distribute Twelve witnesses-W22, W10, W26, Wl 1, Wl6, W05, W02,
W15, W04, W20, W28, and WOl_testified to receiving marijuana from
Anderson

W04 and W01, so far as is known, did not have any arrangement with a

prosecuting authority and did not face charges Nor did either admit selling

47

marijuana But a reasonable juror aware of reasons to question the credibility of
W22, W26, Wl6, W02, and W20, and also aware of the substantial motives of
W10, Wl l, W05, W15, and W28, would, to a reasonable probability, view every
witness’s interests and motivations more skeptically and acquit Anderson of
intending to distribute marijuana under these facts The § 2255 motion is granted
as to Count 28.
5. Conspiracy Theory
Rather than finding that Anderson was personally liable on one or more of
these “residua ” counts the jury’s verdict on one or more of them could have
rested on a Pinkerton theory. As explained above, there is at least a reasonable
probability Anderson would be acquitted on the conspiracy counts
6. Conclusion: “Residual” Possession With Intent Counts
On any theory of liability, there is a reasonable probability Anderson would
have been acquitted on these “residual” counts if the jury had known of the array
of benefits the United States conferred on its witnesses Anderson’S § 2255 motion
is granted as to Counts 2, 18, 23, and 28.
F. Count 30
Count 30 was predicated on Anderson’s alleged acceptance of firearms as
payment for drug debts See 4 Trial Tr. (Doc. 459) at 34:18-36:12. ln closing

argument to support Count 30, Seykora referred to the testimony of five Giglio

48

witnesses: W28, see id. at 51:11-15, 54:16-18, 82:25-86:5, W03, see id. at 54:19-
24, W05 and Wl3, see id. at 55:16-23, and W08, see id. at 57:2-3.

Seykora also mentioned W02, W01, and W16. See id. at 56:11-22. W16
said that Anderson told someone else he had a gun, but she did not see one See 3
Trial Tr. at 516:14-517:1. W02 said that Anderson showed him a gun in California
when they were packing up drugs to return to Montana, but he did not suggest
Anderson’s possession or display of the gun furthered or related to his drug
trafficking See 18 U.S.C. § 924(c)(1)(A); 2 Trial Tr. (Doc. 337) at 330:17-331:6,
337:20-338:11. W01 testified he saw a gun at a party but “can’t remember who
had it.” 3 Trial Tr. at 476:8-23.

Anderson’s conviction on Count 30 depended exclusively on Giglio
witnesses’ testimony. His § 2255 motion is granted as to Count 30.

IV. Conclusion

lf law enforcement officers had personal knowledge of Anderson’s activities
independent of what cooperating witnesses said, Seykora did not establish it at
trial. Instead, he called witnesses from Billings’ drug culture and asked them to
tell the jury who supplied the drugs But he did not tell anyone he put his own
thumb on the scale He pretended he was just doing his job, presenting evidence,
letting the jury decide the facts ln closing argument he said:

The United States does not enjoy bringing young men, young women,
old women, older men here and putting them on the stand, ladies and

49

gentlemen You don’t revel in standing next to W28 and impeaching
her with grand jury testimony; finally admitting, “Yeah, l said that
He did carry guns in his waistband when he went to collect money
when he was selling drugs.” Everyone is a human being

But you folks are entitled to that evidence, and as the Court
instructed you early on, you can make a determination who you
believe or don’t believe, how you take the testimony of each one of
these people that you saw sit on the witness stand, whether they were
afraid, whether they were minimizing You heard Wl 1, “Look at the
defendant You know, we’re related If anything, I’m minimizing.”
And he’s only putting 4 to 8 ounces a month on him for three or four
months . . . .

Trial Tr. (Doc. 459) at 51:9-24.

lt is hard to stomach these words knowing that the person speaking them had
obtained a six-year sentence reduction for Wl 1, with the prospect of more time off,
and had also promised not to prosecute W28 if she testified The jury was entitled
to that evidence, too.

A jury aware that the United States was taking a position on the evidence by
providing the highest-value incentives at its disposal to a dozen of its witnesses
would see this case in an entirely different light See Kyles, 514 U.S. at 435. A
jury would understand that the prosecutor who decides which witnesses get deals
and how much they benefit “ha[s] no personal knowledge of the events” at issue,
so “what he would think was true might not actually be true.” United States v.
Schoneberg, 396 F.3d 1036, 1042 (9th Cir. 2005). Seykora must have understood
that too, because he was the prosecutor in Schoneberg.

A jury aware of the undisclosed Giglio information would also weigh more
50

heavily the evidence the United States did not present: no photos or recordings
from video and audio surveillance no hand-to-hand sales with the undercover
officer, no forensic evidence connecting Anderson to drug paraphernalia seized in
traffic stops or from his home, no forensic or documentary evidence suggesting
Anderson had regular use of the different vehicles he was driving when drugs or
paraphernalia (and unidentified passengers) were found in them, and no evidence
about other people, who had access to his home or were present at the scene of the
traffic stops and who could have been providing drugs to Anderson rather than
receiving drugs from him. For witnesses who lie casually or who may be desperate
to benefit from testifying it is not difficult to substitute one name for another or
represent rumor or belief as truth.

Further, Seykora’s failure to disclose his § 5K1.1 motions and the non-
prosecution agreement almost certainly affected defense counsel’s strategy. Had
Anderson’s counsel known of these incentives offered by the government he could
have shown the jury that four of the govemment’s witnesses had been granted
transactional immunity and eight more knew exactly how much prison time
Seykora might be willing to save them. Disclosing the Giglio information would
have allowed Anderson’s counsel to paint a vivid “before and after” picture, see
supra at 7-8, showing “why the witness might have been biased,” Davis, 415 U.S.

at 318, or might lie And Anderson’s counsel would almost certainly have asked

51

the other cooperating witnesses whether they knew about promises or sentence
reductions received by anyone else. At this late date, no one may ever know what
benefit other cooperating witnesses realistically expected to receive if they could
satisfy the prosecutor. See Larson, 495 F.3d at 1110.

Arguably, the convictions on all of the counts should be vacated, given the
egregiousness of these Brady and Giglio violations; however, the Court has
confidence in the verdicts on Counts 11, 16, and 24 for the reasons stated above
The Court has no confidence in the verdicts on the remaining counts Seykora’S

multiple errors were not harmless

Accordingly, IT lS HEREBY ORDERED as follows:

1. Anderson’s amended motion under 28 U.S.C. § 2255 (Doc. 472) is
GRANTED as to Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10,12, 13, 14,15, 17, 18, 19, 20,
21, 22, 23, 25, 26, 27, 28, 29, and 30 and those convictions are vacated

2. Anderson’s amended motion under 28 U.S.C. § 2255 (Doc. 472) is
DENIED as to Counts ll, 16, and 24.

3. Anderson and counsel shall appear before this Court on Thursday,
October 25, 2018 at 2:30 p.m. for a status hearing

4. The Clerk of Court is directed to forthwith notify the parties of_` the

making of this Order.

52

ge m
DATED this day of October, 2018.

JLW /»a<jm

/Susan P. Watters
United States District Court

53

